86 F.3d 1147
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Antonio Medina PUERTA, Defendant, Appellant.
Nos. 95-1383, 95-1941.
United States Court of Appeals, First Circuit.
June 5, 1996.

Antonio Medina Puerta on brief pro se.
Donald K. Stern, United States Attorney, and Timothy Q. Feeley, Assistant United States Attorney, on brief for appellee.
Before SELYA, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
Appellant Antonio Medina Puerta appeals the denial by the district court of his motions for a new trial, pursuant to Fed.R.Crim.P. 33, on the basis of newly discovered evidence, and for a correction of his sentence, pursuant to Fed.R.Crim.P. 35.   We affirm the decisions of the district court.


2
Having carefully reviewed the record in this case, we find no abuse of the district court's discretion in its implicit determination that the allegedly newly discovered evidence presented by appellant was of insufficient weight to sustain his burden of showing that it would "probably result in an acquittal upon retrial of the defendant."  United States v. Wright, 625 F.2d 1017, 1019 (1st Cir.1980).


3
Appellant also claims that he is entitled to a correction of his sentence because the government allegedly miscalculated what his sentence would have been if the Federal Sentencing Guidelines applied to this case.   This argument is without merit since there is no evidence that the district court was influenced by the government's calculation when the court imposed its sentence in this pre-Guidelines case.   Appellant's other arguments regarding sentencing were not raised in the district court and hence will not be considered on appeal.  United States v. Carrillo-Figueroa, 34 F.3d 33, 39 (1st Cir.1994).


4
Affirmed. See 1st Cir.  Loc. R. 27.1.